ORDER
This matter having been opened to the Court by the Director of the Office of Attorney Ethics and with the consent of KEVIN WILLIAM GOLDSTEIN, who was admitted to the bar of this State in 1992, consenting to the transfer of KEVIN WILLIAM GOLDSTEIN to disability inactive status pursuant to Rule 1:20-12, and good cause appearing;
It is ORDERED that KEVIN WILLIAM GOLDSTEIN is hereby transferred to disability inactive status pursuant to Rule 1:20-12, effective immediately; and it is further
ORDERED that KEVIN WILLIAM GOLDSTEIN is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that KEVIN WILLIAM GOLDSTEIN comply will Rule 1:20-20 governing incapacitated attorneys.